DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1-28-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,393,300 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 20 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a connector comprising a thermoplastic elastomer; wherein the connector has a proximal end for receiving a fixture, a distal end, and a passageway therethrough; wherein the connector has a wall thickness of about 1/32" to 1/2"; wherein the thermoplastic elastomer has a durometer hardness Shore Type A or Shore Type 00 value of about 1-50; wherein the thermoplastic elastomer connector comprises a thermoplastic elastomer that has a tear strength of about 1-35 kN/m; wherein the connector has properties and dimensions wherein, when the proximal end is attached to the fixture, less than 1% of water flowing through the connector escapes the proximal end of the connector when water flows from the fixture through the passageway.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Young (US Patent Publication No. 2008/0001009) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses an elastomeric connector  having a proximal end for receiving a fixture and a distal end; wherein the distal end is coupled to a first end of a hose forming a passageway therethrough. Young, however, does not provide material characteristics of the elastomeric connector.
Grubb (US Patent No. 6,315,220) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses an elastomeric connector having a proximal end for receiving a fixture wherein the elastomeric connector comprises a thermoplastic material.
Rossi (US Patent No. 5,987,682) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses an elastomeric connector  having a proximal end for receiving a fixture and a distal end; wherein the distal end is coupled to a first end of a hose forming a passageway therethrough. Rossi, however, does not provide material characteristics of the elastomeric connector.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754